Order of disposition, Family Court, New York County (Sheldon Rand, J.), entered on or about March 21, 2002, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that she committed acts, which, if committed by an adult, would constitute the crime of robbery in the second degree (two counts), and placed her with the New York State Office of Children and Family Services, in a limited secure facility for a period of 18 months, unanimously affirmed, without costs.
Appellant received ample latitude to present evidence and cross-examine witnesses at both the suppression and fact-finding hearings (see Delaware v Van Arsdall, 475 US 673, 678-679). There is no reasonable possibility that the result of either hearing would have been affected by any of the matters appellant sought to elicit.
The court’s placement of appellant was the least restrictive alternative consistent with her needs and the needs of the community (Matter of Katherine W., 62 NY2d 947).
We have considered and rejected appellant’s remaining contentions. Concur — Williams, P.J., Nardelli, Mazzarelli, Marlow and Gonzalez, JJ.